The court
granted the motion. The question arises on a rule . of court, which requires personal notice to the party, and not the attorney. Where a party is resident out of the State, notice cannot properly be served on him, and he cannot be considered within the scope of the rule ; at any rate, so far within it as to make it incumbent on him to attend personally. Whether be may not be required to answer interrogatories properly administered, under a commission, it is not now necessary to decide.
Motion granted.